Hr. Presiding Justice Freeman delivered the opinion of the court. This cause has been here before, and at that time the judgment in favor of defendant in error was reversed, this court holding that “ the finding of the trial court can not be sustained by the testimony as the same is preserved in this record.” In addition to the evidence in the former trial the defendant in error introduced four letters which were not offered before. It seems to be conceded that these letters constitute all the new evidence introduced at the second trial. The only question we have to consider is whether this additional evidence strengthens the plaintiff’s case, so that taken in connection with the other evidence given at the former trial, the whole evidence now sustains the judgment. The attorneys for defendant in error have failed to point out in what respect anything contained in these four letters throws any new light upon the controversy. A careful examination fails to show that the plaintiff has strengthened his case and for the reasons given at the former hearing in this court, the judgment of the County Court must be reversed and there will be a finding of facts.